                Case 5:20-po-01748-MLC Document 1 Filed 12/28/20 Page 1 of 1




The redacted version of the following U.S. District Court violation notice is not available:

Location Code    Violation Number Officer                                                      Date of Offense
WYNP     9113483    K BAUER                                                                    12/19/2020
THE CHARGE ON THE VIOLATION NOTICE
Offense Charged Offense Description
36CFR1.5(f) CLOSURE VIOLATION
Defendant Name
HADDEN, ROBERT A
Initial Court Appearance
MANDATORY - You must appear in court
Court Address                                                                                       Date/Time
US DISTRICT COURT                                                                                   03/08/2021
YELLOWSTONE JUSTICE CENTER                                                                          09:00 AM
105 ALBRIGHT AVE, ATTN KAREN
YELLOWSTONE N P, WY 82190
